 


109 HR 4394 IH: Amtrak Board Leadership Enhancement Act
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4394 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Castle (for himself, Mr. Schwarz of Michigan, Mr. Blumenauer, and Mr. Costa) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To alter the composition and terms of the Board of Directors of Amtrak, and for other purposes. 
 

1.Short titleThis Act may be cited as the Amtrak Board Leadership Enhancement Act. 
2.Amtrak Board of Directors
(a)In generalSection 24302 of title 49, United States Code, is amended to read as follows:

24302.Board of Directors
(a)Composition and Terms
(1)The Board of Directors of Amtrak is composed of the following 9 directors:
(A)The Secretary of Transportation.
(B)The President of Amtrak.
(C)7 individuals appointed by the President of the United States, by and with the advice and consent of the Senate, each of whom shall be a citizen of the United States, who—
(i)have general business and financial experience;
(ii)have experience or qualifications in transportation, freight and passenger rail transportation, travel, hospitality, cruise line, or passenger air transportation businesses; or
(iii)are representatives of users of passenger rail transportation or State government.
(2)In selecting individuals under paragraph (1)(C) for nominations for appointments to the Board, the President shall consult with the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate and try to provide adequate and balanced representation of the major geographic regions of the United States served by Amtrak.
(3)The term of an individual appointed under paragraph (1)(C) shall be 5 years, or until the individual’s successor is appointed and qualified. Not more than 4 individuals appointed under paragraph (1)(C) may be members of the same political party.
(4)The Board shall elect a chairman and a vice chairman from among its membership. The vice chairman shall serve as chairman in the absence of the chairman.
(5)The Secretary of Transportation may be represented at board meetings by the Secretary’s designee.
(b)VacanciesA vacancy on the Board shall be filled in the same way as the original selection, except that an individual appointed by the President of the United States under subsection (a)(1)(C) to fill a vacancy occurring before the end of the term for which the predecessor of that individual was appointed is appointed for the remainder of that term. A vacancy required to be filled by appointment under subsection (a)(1)(C) shall be filled not later than 120 days after the vacancy occurs.
(c)QuorumA majority of the members serving shall constitute a quorum for doing business.
(d)BylawsThe Board may adopt and amend bylaws governing the operation of Amtrak. The bylaws shall be consistent with this part and the articles of incorporation..
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2006. The members of the Amtrak Reform Board serving on the date of enactment of this Act may continue to serve for the remainder of the term to which they were appointed. 
 
